Mr. Justice Thomson delivered the opinion of the court. Abstract of the Decision. Assignments, § 33*—when pleadings comply with statute relative to necessary allegations by assignee suing. A statement of claim in an action of the fourth class in the Municipal Court of Chicago, based upon an assigned chose in action, stating that the debt upon which the chose in action is based “is due the plaintiS,” with affidavit also so- stating, complies sufficiently with section 18, ch. 110, Rev. St. (J. & A. ¶ 8555), providing that such assignee may sue in his own name and shall allege in his pleading or affidavit, where pleading is not required, that he is the actual bona fide owner of the chose in action, and set forth how and when he acquired title.